NOTICE OF ALLOWANCE
Election/Restrictions
Applicant’s election of Group I in the reply filed on 28 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-This application is in condition for allowance except for the presence of claims 69 and 72-73 directed to an invention non-elected without traverse.  Accordingly, claims 69 and 72-73 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 2, 35 and 36 all require a method of pasteurizing and dehydrating cannabis plant material using microwave processing steps within a vacuum chamber. The processing steps include a step wherein a pasteurizing temperature of a higher value is applied at a pressure of a higher value and a step wherein a dehydrating temperature of a lower value is applied at a pressure of a lower value.  Eades (US 2018/0221522) was found to be the closest prior art of record using the date of the provisional application 62/456480.  Eades discloses a method for reducing the bioburden of cannabis while achieving adequate drying.  A processing cycle is taught to include a phase having more aggressive parameters or conditions, such as microwave intensity (i.e. temperature) and/or pressure/vacuum (i.e. increased vacuum or lower pressure), early in the cycle and then a phase having gentler conditions may be used later in the cycle.  See .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774